DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the 112(b) rejections of the claims have been fully considered and are persuasive. The 112(b) rejections of the claims have been withdrawn.
Applicant's arguments with respect to the 103 rejections of the claims have been fully considered but they are not persuasive. Applicant’s arguments assume, without evidence, how the probe dock of Mescher is intended to be used, and bases arguments off of this conjecture. We are instructed that "attorney's arguments .. cannot take the place of evidence." In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974) (citation omitted); see also In re De Blauwe, 736F.2d 699, 705 (Fed. Cir. 1984) (holding that lawyer arguments and conclusory statements that are unsupported by factual evidence are entitled to little probative value). 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/505,660, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application, including but not limited to “the mount extending upwardly relative to the working surface of the cart to define a first distance extending from the working surface to the opening of the mount, the stand extending upwardly relative to the working surface of the cart to define a second distance extending from the working surface to the channel of the stand, the first distance being less than the second distance.” Accordingly, claims 16-19, 25-28, 46, and 47 are not entitled to the benefit of Application No. 62/505,660.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0039343, hereinafter Mescher, in view of US 5462163, hereinafter Berry.
Regarding claim 16, Mescher teaches a system for mounting a biopsy device (para [0188]), comprising: a cart (cart 900) including a working surface (Figs. 35A and 35B, top of cart, platform 902); a device holder (probe dock 904) engaged with the working surface of the cart (Figs. 35A and 35B, probe dock 904 is engaged with top of cart), the device holder includes a mount and a stand (Figs. 35A and 35B, mount and stand are formed together as probe dock 904), the stand defining a channel (channel runs axially along probe dock 904 up to C-shaped prongs, see annotated figure below), the mount extending upwardly relative to the working surface of the cart to define a first distance extending from the working surface to the mount (see annotated figure), the stand extending upwardly relative to the working surface of the cart to define a second distance extending from the working surface to the channel of the stand (see annotated figure), the first distance being less than the second distance (see annotated figure, figure shows that the stand is above the mount which inherently means the distance from the stand to the top of the cart must be greater than the distance from the mount to the top of the cart, or else the stand would not be above the mount), the mount being in alignment with the stand such that the mount is oriented along an axis defined by the channel (see annotated figure); a probe protector (Fig. 4, cover 115) including an elongated housing extending between a proximal opening and a distal tip (see Fig. 4, cover 115); and a biopsy device (Fig. 2, biopsy device 10) comprising a holster (holster 200), a probe (probe 100) and a needle (needle 110); the probe protector being configured to receive the needle and a portion of the probe within the elongated housing (see Fig. 4); and the channel being configured to support a portion of the elongated housing (functional language, probe dock 904 is able to support a portion of the elongated housing of the probe protector, cover 115). 

    PNG
    media_image1.png
    319
    423
    media_image1.png
    Greyscale

Mescher does not expressly disclose the mount including an opening and the mount being configured to radially encompass the distal tip of the probe protector while permitting pivoting of the probe protector downwardly toward the working surface of the cart and into the channel of the stand.
However, Berry teaches a system for mounting a medical device comprising a device holder (Fig. 1, procedure kit 10), the device holder includes a mount (angled receptacles 9), the mount including an opening (opening of angled receptacles 9 is shown in Fig. 1), the mount being configured to radially encompass a distal tip of a medical device (Fig. 4, Col. 4 lines 22-35) while permitting pivoting of the medical device downwardly toward a working surface of a cart and into a channel of a stand (Examiner’s note: this is a functional limitation, and Berry’s mount would be capable of performing this function if there were a channel because Berry’s mount has a larger radius than a medical device, see Fig. 4, and would allow pivoting).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Mescher such that the mount has an opening and is configured to radially encompass the distal tip of the probe protector while permitting pivoting of the probe protector downwardly toward the working surface of the cart and into the channel of the stand (Examiner’s note: this a functional limitation, and the structure of Mescher as modified by Berry is capable of performing this function), as taught by Berry, in order to allow the user to grasp the instrument only by the instrument’s safe end or user’s end (Berry, Col. 3 lines 2-6).
Regarding claim 17, Mescher and Berry teach the system of claim 16, the device holder extending from the working surface to a suspended position such that the probe protector received by the mount and stand is physically isolated from the working surface of the cart (Mescher, probe dock 904 is able to receive the probe protector such that it is physically isolated from the platform 902 of the cart 900).
Regarding claim 18, Mescher and Berry teach the system of claim 16, further comprising: a holster holder (Mescher, holster dock 906) engaged with the working surface of the cart (Mescher, see Figs. 35A and 35B) and configured to receive the holster (Mescher, para [00200]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mescher and Berry in view of EP 2,181,794 B1, hereinafter Yoshimoto.
Regarding claim 19, Mescher and Berry do not teach the system of claim 16, further comprising: a flange extending radially from the probe protector housing, and a well formed in the stand, the well being configured to receive the flange such that proximal movement of the probe protector along a long axis of the probe protector is prevented for removal of the needle of the biopsy device from the probe protector by exerting a proximal axial force on the biopsy device.
However, Yoshimoto teaches a system comprising a flange (Fig. 6A, positioning flange 51a) extending radially from a probe protector housing (Fig. 6A, soldering iron holder 30 or sleeve body 50 partially covers the heated probe of the soldering iron, see Fig. 9), and a well (opening 12a and depressed portion 14a) formed in a stand (Fig. 3, surrounding section 12), the well being configured to receive the flange (Fig. 4 shows section of well/stand engaged with positioning flange, see also Figs. 1, 5A, and 5B) such that proximal movement of the probe protector along a long axis of the probe protector is prevented for removal of the needle of the biopsy device from the probe protector by exerting a proximal axial force on the biopsy device (Figs. 5A and 5B show that positioning flange 51a engages with opening 12a and depressed portion 14a such that the opening and depressed portion would exert force on the flange to prevent proximal movement along a long axis, see annotated picture in previous action).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system of Mescher and Berry such that the system further comprises: a flange extending radially from the probe protector housing, and a well formed in the stand, the well being configured to receive the flange such that proximal movement of the probe protector along a long axis of the probe protector is prevented for removal of the needle of the biopsy device from the probe protector by exerting a proximal axial force on the biopsy device, as taught by Yoshimoto, in order to have a cover (probe protector or soldering iron holder) detachably fixed to the stand base (Yoshimoto [0017] and [0038]).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mescher and Berry in view of US 7,189,218 B2, hereinafter Lichtenberg.
Regarding claim 25, Mescher and Berry do not teach the system of claim 16, the probe protector further includes one or more detent features along the elongated housing, the one or more detent features are proximal to a portion of the proximal opening.
However, Lichtenberg teaches a system wherein a probe protector (Fig. 1, cover 122) further includes one or more detent features (knob 136 of release mechanism 134) along the elongated housing (see Fig. 1), the one or more detent features are proximal to a portion of a proximal opening (see Figs. 1 and 2, knob 136 is proximal to the opening of cover 122).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system of Mescher and Berry such that the probe protector further includes one or more detent features along the elongated housing, the one or more detent features are proximal to a portion of the proximal opening, as taught by Lichtenberg, in order to have a quick and safe release mechanism for the needle cover to have a safer and lower cost needle device (Lichtenberg abstract, Col. 1 lines 49-56, Col. 1 line 59 – Col. 2 line 6, Col. 2 lines 65-68).
Regarding claim 26, Mescher and Berry do not teach the system of claim 16, the probe protector further includes one or more detent features along the elongated housing, the one or more detent features are proximal to a portion of the proximal opening, the one or more detent features are configured to engage a corresponding projection on the probe to releasably attach the probe protector to the biopsy device.
However, Lichtenberg teaches a system wherein a probe protector (Fig. 1, cover 122) further includes one or more detent features (knob 136 of release mechanism 134) along the elongated housing (see Fig. 1), the one or more detent features are proximal to a portion of a proximal opening (see Figs. 1 and 2, knob 136 is proximal to the opening of cover 122, the one or more detent features are configured to engage a corresponding projection (Figs. 1 and 4, slot 138 includes projections such as front end 145) on a corresponding element (device body 104) to releasably attach the probe protector (cover 122) to a device (device 102, Col. 4 lines 22-24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system of Mescher and Berry such that the probe protector further includes one or more detent features along the elongated housing, the one or more detent features are proximal to a portion of the proximal opening, the one or more detent features are configured to engage a corresponding projection on the probe to releasably attach the probe protector to the biopsy device, as taught by Lichtenberg, in order to have a quick and safe release mechanism for the needle cover to have a safer and lower cost needle device (Lichtenberg abstract, Col. 1 lines 49-56, Col. 1 line 59 – Col. 2 line 6, Col. 2 lines 65-68).

Claims 27, 28, 46, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Mescher and Berry in view of EP 2,934,423 B1, hereinafter Kamen.
Regarding claim 27, Mescher and Berry do not teach the system of claim 16, the device holder is configured to rotatably swivel in at least one direction relative to the working surface of the cart.
However, Kamen teaches a system in which a device (wedge-pawl assembly 90) is configured to rotatably swivel in at least one direction relative to a working surface (para [0257], wedge-pawl assemblies 90 swivel in at least one direction, see 112b rejection).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system of Mescher and Berry such that the device holder is configured to rotatably swivel relative to the working surface of the cart, as taught by Kamen, in order to allow movement of the device and adjust distances (Kamen, para [0257]).
Regarding claim 28, Mescher and Berry do not teach the system of claim 16, the device holder further includes a top plate and a bottom plate, such that the top plate is positioned atop the bottom plate, the top plate is configured to pivot relative to the bottom plate, the top plate includes a ball detent configured to engage the bottom plate to thereby bias the top plate toward a plurality of predetermined positions.
However, Kamen teaches a system in which a device (wedge-pawl assembly 90) includes a top plate (sliding wedge 26) and a bottom plate (block 18), such that the top plate is positioned atop the bottom plate (para [0253]), the top plate is configured to pivot relative to the bottom plate (para [0253]), the top plate includes a ball detent (para [0253], protrusions 24 may be ball bearings or rollers) configured to engage the bottom plate (para [0253], protrusions 24 engage track 22 of block 18) to thereby bias the top plate towards a plurality of predetermined positions (para [0253], all positions of the top plate are according to the defined track 22, and are thus predetermined).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system of Mescher and Berry such that the device holder further includes a top plate and a bottom plate, such that the top plate is positioned atop the bottom plate, the top plate is configured to pivot relative to the bottom plate, the top plate includes a ball detent configured to engage the bottom plate to thereby bias the top plate toward a plurality of predetermined positions, as taught by Kamen, in order to allow movement of the device and adjust distances (Kamen, para [0257]).
	Regarding claim 46, Mescher and Berry teach the system of claim 16, but do not teach the device holder further including a top plate, the mount and the stand each extending upwardly from an upper surface of the top plate, the mount and the stand being positioned on the top plate separately from each other such that the mount and the stand form discrete elements.
	However, Kamen teaches a system in which a device (wedge-pawl assembly 90) includes a top plate (sliding wedge 26).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system of Mescher and Berry such that the device holder further includes a top plate, the mount and the stand each extending upwardly from an upper surface of the top plate, in order to allow movement of the device and adjust distances (Kamen, para [0257]).
	Mescher, Berry, and Kamen do not teach the mount and the stand being positioned on the top plate separately from each other such that the mount and the stand form discrete elements. However, such a modification would be prime facie obvious (see MPEP 2144.04(V)(C) and 2144.04(VI)(C)).

	Regarding claim 47, Mescher and Berry teach the system of claim 16, but do not teach the device holder further including a top plate, the mount and the stand each extending upwardly from an upper surface of the top plate, the mount and the stand being positioned on the top plate separately from each other such that the mount and the stand define a gap defined between the mount and the stand.
However, Kamen teaches a system in which a device (wedge-pawl assembly 90) includes a top plate (sliding wedge 26).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system of Mescher and Berry such that the device holder further includes a top plate, the mount and the stand each extending upwardly from an upper surface of the top plate, in order to allow movement of the device and adjust distances (Kamen, para [0257]).
	Mescher, Berry, and Kamen do not teach the mount and the stand being positioned on the top plate separately from each other such that the mount and the stand define a gap defined between the mount and the stand. However, such a modification would be prime facie obvious (see MPEP 2144.04(V)(C) and 2144.04(VI)(C)).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791